46 F.3d 1128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Sherman LEWIS, Defendant Appellant.UNITED STATES of America, Plaintiff Appellee,v.Joyce Torian THOMPSON, Defendant Appellant.
Nos. 93-6398, 93-6402.
United States Court of Appeals, Fourth Circuit.
Submitted November 3, 1993.Decided January 9, 1995.

Appeals from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-87-53-CR-3, CA-93-8-CIV-3-BR, CA-93-9-CIV-3-BR)
Sherman Lewis, Joyce Torian Thompson, appellants pro se.  Linda Kaye Teal, Barbara Dickerson Kocher, Office of the United States Attorney, Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON, and HAMILTON, Circuit Judges.

PER CURIAM

1
Appellants appeal from the district court's orders denying their 28 U.S.C. Sec. 2255 (1988) motions.1  Our review of the records and the district court's opinions discloses that these appeals are without merit.2  Accordingly, we affirm on the reasoning of the district court.  United States v. Lewis, Nos.  CR-87-53-CR-3;  CA-93-8-CIV-3-BR (E.D.N.C. Mar. 24, 1993);  United States v. Thompson, CR-87-53-CR-3;  CA-93-9-CIV-3-BR (E.D.N.C. Mar. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 We consolidated these related cases on appeal


2
 We note that the merger doctrine is inapplicable when two separate bank robberies are at issue.  Blockburger v. United States, 284 U.S. 299, 302-03 (1932).  Further, the two consecutive sentences under 18 U.S.C. Sec. 924(c) were proper.  See United States v. Raynor, 939 F.2d 191, 193-94 (4th Cir.1991)